The clause in the deed from the plaintiff's testator to the defendants is in these words: "And the said grantees agree to build and keep in repair a suitable fence, on the westerly and southerly sides of said last described premises, at their own expense." On the authority of Goodwin v. Gilbert, 9 Mass. 510, Pike v. Brown, 7 Cush. 133, and the other cases cited by my brother SMITH, I think that this action may be maintained for damages sustained by the breach of the contract during the testator's lifetime; but I find myself unable to go any further. It appears to me that the action can be rightfully maintained by the present plaintiff against the present defendants, the original grantees. *Page 474 
The contract in its terms does not extend any further. It does not purport to bind the heirs or assigns of the grantees, or to be in favor of the heirs or assigns of the grantor. I see no reason for assuming that the parties to this deed have intended here what they have not said.* It seems to me, that, if this agreement had been intended to be permanent and to be always a servitude on the granted land, to be borne in favor of the adjacent land at all times, the parties would have taken pains to have expressed all this in some way in their conveyance. It is, I believe, well enough settled, that easements like this can only be granted by deed; and the very fact that the action is assumpsit and not covenant, according to the authorities, shows that this contract, whatever else it may be, is not the deed of the defendants. Dyer v. Sandford, 9 Met. 395; Morse v. Copeland, 2 Gray 302.
If this deed had been duly signed and sealed by these defendants so that the contract would have been covenant under seal, still, according to BELL, C.J., in Emerson v. Simpson, 43 N.H. 477, the covenant being for the erection of something new upon the land, and not purporting to bind the heirs and assigns, would not run with the land. To this point is Spencer's case, 3 Coke 16, in which occurs the following passage: "But, in the case at bar, the covenant concerns a thing which was not in esse at the time of the demise made, but to be newly built after, and therefore shall bind the covenantor, his executors, or administrators, and not the assignee; for the law will not annex the covenant to a thing which hath no being." BELL, C. J., in Emerson v. Simpson, where the deed was on condition that the "grantee should forever keep up and maintain a fence on the line between the land conveyed and the grantor's land," referring to Spencer's case, uses the following language: "Where it was resolved that if the covenant concerns a thing which was not in esse at the time of the demise made, but to be done upon the land afterward (for instance, to build a new wall on some part of the premises demised), the covenantor, his executors and administrators, would be bound, but not the assignee if he was not named; for the law would not annex a covenant to a thing which had no being." If, then, according to these authorities, the necessary privity of estate could be established, which I do not see, still this covenant would not run with the land, neither could it run with the adjacent lands retained by the plaintiffs' intestate in favor of his heirs or assigns.
In Burbank v. Pillsbury there is a suggestion that, in a case like that, a specific performance would be enforced in equity against subsequent purchasers with notice; and the case of Tulk v. Moxay, 7 Phillips 774, was cited. In the case at bar, it would be necessary in the first place to reform the deed before enforcing a specific performance. If, after an investigation according to the principles of an equity court, and with all the safeguards which proceedings in equity throw around such investigations, it should be found that this deed ought to be *Page 475 
reformed, and that the parties really intended to make a contract which should permanently charge the land conveyed, in the hands of subsequent purchasers, and in favor of the heirs or assigns owning the adjacent lands, it would make a very different case.
I do not find much force in the suggestion, made in Burbank v. Pillsbury, that it must be presumed that the grantee has had his pay for the incumbrance claimed in the reduced price of the land. If the construction of the deed were settled, and it were determined that it did create a permanent incumbrance on the land, the suggestion would be forcible that such an incumbrance had been taken into consideration; but when the very matter in hand is the construction of the contract, we cannot assume that anything more has been paid for than the parties intended to include in the bargain.
There is one further consideration. Admitting that the agreement inserted in this deed was intended by the parties to be, as I think its terms import, a merely temporary matter, to be performed by the defendants and their personal representative, for the convenience of the grantor while he should continue to own the land, there would be no difficulty on account of the statute of frauds. It would clearly be no agreement for any interest in the land, and it would be an agreement which might be performed in one year. In this view, there would be no difficulty about the statute of frauds.
In Pike v. Brown, and that class of cases where the question was as to the right of action for not performing a condition in a deed, and where the condition itself would have defeated the deed, the doctrine was put upon the ground of an implied promise, as well as upon the ground that the grantor's part of the agreement had been performed. And in Pike v. Brown it was said that implied promises are not within the statute of frauds. But in Atlantic Dock Co. v. Leavitt, 50 Barb. 135, cited in Burbank v. Pillsbury, GILBERT, J., said, — "The acceptance by Worcester of a conveyance containing the covenant in question was equivalent to an express agreement on his part to perform the same."
The cases may perhaps be distinguished, where, as in Pike v. Brown, the deed was upon a condition; and the court held that a promise was implied, from the cases when the promise is expressly written but the instrument not signed, and the acceptance of the deed is held to be evidence of consent.
In such cases there would be an express agreement, as it seems to me, for an interest in lands, and certainly an agreement not to be performed within one year, and not signed by the party to be charged. This would clearly be within the statute of frauds. In the case of Emery v. Smith, 46 N.H. 151, it was held, after a very full discussion, that the contract was not taken out of the statute by its performance on one side.
I cannot see, therefore, how this contract, if intended to be permanent, and run with the land against subsequent purchasers and in favor of the grantor's heirs and assigns who might afterwards own the adjacent land, could be saved from the operation of the statute of frauds. *Page 476 
If these views are correct, no action could be maintained, either by the heirs or assigns of the grantor or by his executor, for their benefit.
For these reasons, it appears to me that the action may be maintained to recover damages for the breach of the agreement during the testator's lifetime, but not for breaches afterward.
* See Emerson v. Mooney, 50 N.H. 317, 318, 319,320, and Fellows v. Brown, 42 N.H. 366. REPORTER.
LADD, J. I agree that the plaintiff may maintain this action to recover such damage as was caused by the failure of Park and Dickey to build or cause to be built, and kept in repair, a suitable fence on the westerly and southerly sides of the land conveyed to them by the deed of August 10, 1869, during the lifetime of James Harriman. If it were necessary to go further, and determine whether by that deed an incumbrance or servitude was imposed upon the land conveyed, in favor of the adjoining lands, with respect to maintaining the fences, as now advised, I should doubt whether that effect could be given to the deed. But the question is not raised by the case, because, if such construction were given to the deed, the suit must be in the name of the heirs or devisees. It need not, therefore, be considered at this time.
According to the agreement of the parties, an auditor must be appointed to assess the plaintiff's damages.
Case discharged.